Motion Granted; Continuing Abatement Order filed December 1, 2020.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00474-CV
                                   ____________

                      CHERYL SUE ZARSKY, Appellant

                                         V.

  CAROLYN ANN WHITE, INDIVIDUALLY AND AS EXECUTRIX OF
        THE ESTATE OF ORA WHITE, DECEASED, Appellee


                    On Appeal from the Probate Court No. 2
                            Harris County, Texas
                      Trial Court Cause No. 456601-401

                   CONTINUING ABATEMENT ORDER

      This is an appeal from a judgment signed on April 2, 2020. The notice of
appeal was timely filed on July 1, 2020. On August 26, 2020, counsel for
appellant, Cheryl Sue Zarsky, filed a suggestion of death informing this court that
Zarsky died on August 4, 2020. Counsel believes that his client died testate naming
her daughter, Cherie Zarsky, as independent executrix. Counsel intends to seek the
authority to represent the estate of Cheryl Sue Zarsky in this appeal.

      Texas Rule of Appellate Procedure 7.1(a)(1) provides,

      If a party to a civil case dies after the trial court renders judgment but
      before the case has been finally disposed of on appeal, the appeal may
      be perfected, and the appellate court will proceed to adjudicate the
      appeal as if all parties were alive. The appellate court’s judgment will
      have the same force and effect as if rendered when all parties were
      living. The decedent party’s name may be used on all papers.
      Tex. R. App. P. 7.1(a)(1).
      On September 3, 2020, we abated this appeal to allow counsel time to obtain
authority from the estate of Cheryl Sue Zarsky to pursue this appeal. See Casillas
v. Cano, 79 S.W.3d 587, 592 (Tex. App.—Corpus Christi-Edinburgh 2002, no
pet.); Murphy v. Murphy, 21 S.W.3d 797, 798 (Tex. App.—Houston [1st Dist.]
2000, published order).

      On October 30, 2020, counsel for appellant informed this court that a contest
had been brought against appellant’s will. Counsel requests until January 5, 2021
to obtain authority from the estate of Cheryl Sue Zarsky to pursue this appeal. This
court requires assurance from whomever is deemed the personal representative of
the estate of Cheryl Sue Zarsky that it is represented by counsel by January 5,
2021, or the appeal will be dismissed for want of prosecution. Tex. R. App. P.
42.3(b).

                                   PER CURIAM

Panel Consists of Justices Bourliot, Zimmerer, and Spain.